UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1309


SHARON H. MCLAUGHLIN, f/k/a Sharon H. Goodman,

                Plaintiff - Appellant,

          v.

INMAR, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00983-CCE-LPA)


Submitted:   July 26, 2012                 Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon H. McLaughlin, Appellant Pro Se.      Charles Archibald
Edwards, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sharon     H.    McLaughlin           appeals        the   district        court’s

order denying her motion to amend her complaint, dismissing her

claim   under    Title        VII   of    the       Civil    Rights      Act     of    1964,    42

U.S.C.A.     § 2000e     to     2000e-17        (West       2003    &    Supp.    2012),       and

compelling arbitration pursuant to the terms of her employment

contract with the defendant.                    We have reviewed the record and

find no reversible error.                Accordingly, we deny leave to proceed

in   forma    pauperis        and   affirm      for     the    reasons      stated       by    the

district court.          McLaughlin v. Inmar, Inc., No. 1:11-cv-00983-

CCE-LPA      (M.D.N.C.     Feb.      13,     2012).           We    dispense          with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                        AFFIRMED




                                                2